DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
To resolve a grammatical omission, please change “controller is to rotate” to --controller is configured to rotate-- at the 6th to last line of claim 1.
To resolve a grammatical omission, please change “controller is to rotate” to --controller is configured to rotate-- at the 5th to last line of claim 20.
Allowable Subject Matter
Claims 1, 3-11, and 20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither teaches nor renders obvious each claim limitation including wherein the “the nozzle comprises a rotatable collar that includes at least one magnet, wherein the rotatable collar can be rotated 360 degrees around the nozzle to position the at least one magnet at different radial locations to move the magnetic particles… wherein the controller is to rotate the rotatable collar to position the at least one magnet at a first rotational position at a first coordinate over the platform while the mixture is dispensed at the first coordinate and to rotate the rotatable collar to position the at least one magnet at a second rotational position at a second coordinate over the platform while the mixture is dispensed at the second coordinate” as claimed.
The closest prior art is a combination with Cohen (US 10254499 B1), which teaches “FIGS. 77(a), 77(b), 77(c), and 77(d) depict nozzles used in magnetic extrusion and extrudates produced… the nozzle is 10 surrounded by … a rapidly-spinning magnet or magnets, etc… the intent is to create a radial magnetic field whose flux passes through the nozzle, and which can cause magnetic particles within the orifice to be drawn 40 outwards, toward the inner diameter of the nozzle” [C74L26-41]. This would not result in the apparatus designed to rotate the magnet to a position and then deposit material with the magnet at that position and then rotate the magnet to a second position and deposit at that second position. Cohen’s rapidly spinning magnet that would result in a magnet continuously rotating during deposition, not a sequential operation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744